Citation Nr: 1827223	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residual of burns.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Dodd, Counsel
INTRODUCTION

The Veteran participated in Active Duty for Training from May 1975 to November 1975; served in the Indiana National Guard from January 1975 to September 1976; and served on active duty from September 1976 to March 1978. He also served in the Navy from June 1974 to July 1974. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which declined to reopen the Veteran's claim for service connection for residual of burns, and denied the Veteran's claim for service connection for PTSD. 

The Veteran testified at a video hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is included in the claims file.  

In a July 2014 decision the Board reopened the Veteran's claim for service connection for residual of burns, and remanded it and the issue of service connection for PTSD for additional development.  

The Board again remanded the Veteran's claims for additional development in April 2015.  That development having been completed, these claims are once again before the Board.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's records, to include his August 2016 VA examination, have revealed additional psychiatric symptoms and diagnoses to those of his originally claimed PTSD.  Accordingly, the issue on the title page reflects the expanded issue for an acquired psychiatric disability on appeal as a result of the Clemons decision.


The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current burn residuals are attributable to military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, burn residuals were incurred in active duty service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by the service record, the official history of each organization in which the Veteran served, his or her treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that his currently diagnosed burn residuals are the result of military service.  In particular, the Veteran has testified that he received such burns as the result of hot wax used for floor cleaning that splashed on his body while stationed at Fort Jackson, South Carolina.

A review of the Veteran's service treatment records was negative for any discussion of a burn injury or treatment for such.  Although the Veteran contends that he was hospitalized on two occasions at Moncrief Army Hospital in Fort Jackson, South Carolina and Brooke Army Medical Center, Fort Sam Houston, Texas, it has been determined that such records are unavailable.

A review of the Veteran's post-service outpatient treatment records reveals that he has been treated for the residuals of burns that the Veteran claims were the result of a hot wax injury in military service.

The Veteran was provided with a VA examination in December 1986.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with residual burns.  The examiner noted that they were currently itchy and that they consisted of old first and second degree burns.  No opinion regarding etiology was provided other than the notations of the fact that the scars were old.

A lay statement date June 2010 from L. G., a fellow service member of the Veteran who served with him at Fort Jackson, indicated that the Veteran did suffer burns from hot wax that was used to clean the floors during their duty.

The Veteran was provided with an additional VA examination in February 2015.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with burn residuals.  The examiner opined that these were less likely than not caused by or incurred in military service.  The examiner provided that there were no notations of such injuries in the Veteran's service treatment records or in records within one year of the Veteran's exit from military service.

The Veteran was provided with a private examination by his treatment provider in May 2015.  Upon a review of the Veteran's symptoms, lay statement from a fellow service member regarding an in-service burn injury, subjective interview, and objective testing, the examiner diagnosed the Veteran with a late effect burn, to the extremities.  The examiner opined that it was plausible that the Veteran's burn scars were related to an over 30 year old burn.  The examiner confirmed his opinion after discussing such with a colleague in the same field and determining that such findings were consistent with medical knowledge.

The Veteran was provided with an additional VA examination August 2016.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with scarring of the anterior arms, legs, and trunk.  The examiner opined that these were less likely than not caused by or incurred in military service.  The examiner provided that there were no notations of such injuries in the Veteran's service treatment records or in records within one year of the Veteran's exit from military service.  Furthermore, the examiner opined that the scaring was most likely due to other dermatologic causes for which the Veteran had also received treatment post-service.

The Board finds, upon resolving all reasonable doubt in the Veteran's favor, service connection for burn residuals is warranted. 

The Veteran is shown to have current diagnoses during the relevant appeals period of burn residuals as per his outpatient treatment records and VA examinations.   Additionally, it is noted that the Veteran has provided credible testimony of his experiencing the results of a burn from hot floor wax while stationed at Fort Jackson, South Carolina.   The Veteran's testimony is competent because it requires first-hand knowledge of the event, as provided by the Veteran.  Furthermore, the Veteran's testimony is considered credible as it has remained consistent throughout the record, including when solicited solely for medical purposes and when provided under oath at his February 2013 Board hearing, as well as third party corroboration from a fellow service member who also observed the incident first-hand.  Therefore, the issue turns upon a showing of nexus between the Veteran's burn residuals and the in-service burn incident.

Here, there is both probative medical evidence for and against the contention that the Veteran's TBI is etiologically related to his military service.

The evidence against a finding of nexus has been provided via the February 2015 and August 2016 VA examinations, whereas evidence in favor of a finding of nexus has been provided via a May 2015 private opinion from the Veteran's treatment provider.  In this regard, the Board notes that the private opinion and VA examinations were provided by trained and skilled individuals within the relevant medical fields and they thoroughly reviewed the Veteran's claims file and provided rationales in which they supported their respective opinions.  Despite their differing conclusions, the Board finds that these differing opinions are essentially in equipoise.

The February 2015 and August 2016 VA examinations found that the Veteran's current scars were not attributable to military service.  In this regard, the examiners explained that the Veteran's service treatment records were absent for a discussion of any burn incidents or treatment for such.  The examiners further explained that there was no other evidence for consideration in this regard.  However, the examiners failed to discuss such findings in light of the unavailability of some of the Veteran's service treatment records and the corroborating statement provided by the Veteran's fellow service member.  It is noted that a VA examination is inadequate where a VA examiner relies on the absence of evidence in the service treatment records to provide a negative opinion as well as ignores the veteran's lay statements.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Therefore the February 2015 and August 2016 VA examiner's opinions are of limited probative value in regard to the negative nexus opinions provided. 

Additionally, despite the 2016 VA examiner's finding that the Veteran had other dermatologic conditions that could have been the cause of the Veteran's scarring, the Board finds that such other conditions do not negate that the Veteran may have also sustained burn scars.  There is no clear delineation given in the outpatient medical records that shows that the particular scars that the Veteran has claimed were not related to burns.  Rather there is evidence as early as 1986 showing the presence of burn scars as well as later in May 2015.  As such, the 2016 VA examiner appears to have simply reached a differing conclusion from that of the May 2015 private examiner about the same facts.

The May 2015 private treatment provider, on the other hand took all of the Veteran's accounts into consideration in both formulating the diagnosis of burn scars and relating such to the in-service burn incident during military service.  As such, the private provider appeared to take a more comprehensive inquiry into the issue at hand and, thereby, rendered a diagnosis and nexus opinion that appears to be consistent with the facts of the case.  Additionally, the private provider appears to have consulted with a colleague in the same field and arrived at the same conclusion that the Veteran's over 30 year old burn scars were consistent with sustaining the burn injury described in service.

Nonetheless, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 49.  Given the current diagnosis of burn residuals, the competent and credible account of the in-service burn injury, and the probative medical evidence in relative equipoise with regard to etiology, any reasonable doubt is resolved in favor of the Veteran and service connection for burn residuals is granted.  38 U.S.C. § 5107 (b).


ORDER

Entitlement to service connection for residual of burns is granted.


REMAND

The Veteran's claim should be returned to the VA examiner who conducted the August 2016 VA psychiatric examination for an addendum opinion.

At the August 2016 VA examination, the VA examiner diagnosed the Veteran with a cannabis use disorder, which was opined to be less likely than not the result of military service.  The examiner found that the Veteran did not have PTSD, as he did not meet the full criteria.  Most notably, the examiner found that the Veteran's claimed stressor of experiencing a burn incident while stationed at Fort Jackson, South Carolina was not corroborated and, therefore, could not be used as the basis for a diagnosis.  It was noted that the event was not corroborated based on a lack of historical notation in the service treatment records as well as the negative opinion provided by the Veteran's August 2016 VA skin examiner, who also based an opinion on the lack of documented treatment in service.

Given that the Veteran's stressor has now been corroborated, given the current grant of service-connection for the burn residuals, the incident upon which the Veteran's claim of PTSD also hinges, the Board finds that the August 2016 VA examiner should re-evaluate the Veteran's psychiatric symptoms in light of such finding and render an addendum opinion regard a possible diagnosis of PTSD and etiology.  Additionally, as the Veteran has been diagnosed with cannabis use disorder and may have another disorder that is not PTSD after considering the newly corroborated stressor event, the examiner should also opine as to whether such acquired psychiatric disability is the result of military service, to include the burn stressor incident.  A complete rationale for any opinions must be provided.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any recent VA treatment records for the Veteran.

2. Return the Veteran's claims file to the VA examiner who conducted the August 2016 VA examination.  If that examiner is no longer available, provide the Veteran's claims file to an examiner of like skill and qualification.  A full review of the claims file and any necessary testing must be conducted.
The examiner must re-evaluate the Veteran's claimed psychiatric symptoms in light of the now corroborated stressor event in military service in which the Veteran was burned by hot floor wax that splashed on him.

The examiner must opine whether it is as least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disability, to include PTSD, is the result of military service, to particularly include the aforementioned burn stressor incident. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


